Judgment in favor of the plaintiff in an action brought on a contract made with her husband, the testator, to bequeath to her the entire income of his estate in consideration of her resigning as a teacher in the public school system of the city of New York, thus forfeiting her rights to a pension to which she would otherwise have been entitled on completion of a designated period of teaching, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ.